 182307 NLRB No. 29DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The citation to Nephi Rubber Products Corp., relied on by thejudge, is 303 NLRB 151 (1991).2The judge inadvertently omitted the standard notification provi-sion from his recommended Order. We shall, accordingly, modify
the Order to correct this oversight.3Furthermore, while the proposal emphasized benefits to employ-ees, it entailed a substantial enterpreneurial riskÐa hefty debtÐthat
current employees would have to assume.4Good Samaritan Hospital, 265 NLRB 618 (1982); Lutheran So-cial Service of Minnesota, 250 NLRB 35 (1980); N.Y. ChinatownSenior Citizens Coalition, 239 NLRB 714 (1978).5In order contexts the Board has long recognized the differencein interests between employees as employees and employees as own-
ers. For example, employee-stockholders are excluded from bar-
gaining units when they collectively have an effective voice in deter-
mining or formulating corporate policy through their authority to se-
lect directors. Sida of Hawaii, Inc., 191 NLRB 194, 195 (1971); Red& White Airway Cab Co., 123 NLRB 83, 85 (1959).Harrah's Lake Tahoe Resort Casino and Larry T.George. Case 32±CA±11182April 21, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn May 10, 1991, Administrative Law Judge Wil-liam L. Schmidt issued the attached decision. The Gen-
eral Counsel filed exceptions and a supporting brief,
and the Respondent filed an answering brief, cross-ex-
ceptions, and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2Contrary to our dissenting colleague, we agree withthe judge that employee Larry George's activities on
behalf of his proposal for the employee stock option
plan (ESOP) to purchase 50 percent of Promus Cor-
poration, the Respondent's parent corporation, are not
protected by Section 7 of the Act. George prepared a
petition and a three-page summary of his proposal
which he used to solicit employee support. He also
distributed a leaflet briefly outlining his plan. The pro-
posal concerned a leveraged buyout of Promus Cor-
poration by the ESOP. Specifically, George proposed
that the ESOP borrow $335 million to purchase 50
percent of the outstanding Promus stock and assume
$450 million of Promus' corporate debt. George ex-
plained that the current employees would benefit from
his proposal through increased job stability, pay, and
pension funding and from enhanced morale, produc-
tivity, and profitability through ``participatory manage-
ment.''There is no question that George's activities wereconcerted. The sole issue is whether George's activities
are protected within the mutual aid or protection provi-
sion of Section 7 of the Act, which turns on whether
his proposal relates to ``employees' interests as em-
ployees.'' Eastex, Inc. v. NLRB, 437 U.S. 556, 567(1978). For the following reasons, we agree with the
judge that the relationship of George's proposal to em-
ployees' interests as employees in ``so attenuated that
[the] activity cannot fairly be deemed to come with the
`mutual aid or protection' clause.'' Eastex at 568.The dissent correctly points out that George's pro-posal envisioned enhanced benefits for current employ-
ees and was not designed solely to product changes in
management. The fact remains, however, that the
thrust of the proposal was to cast employees in the role
of owners with ultimate corporate control, and thus
fundamentally to change how and by whom the cor-
poration would be managed. The current employees
would not enjoy any of the envisioned benefits unless
and until they, through the ESOP, effectively con-
trolled the corporation.3It is not surprising that, otherthan the implication from the phrase ``participatory
management'' that there would be new additions to
management ranks, the proposal did not specify any
particular management changes. If the goal of gaining
majority stock ownership were achieved, neither the
ESOP nor the employees would need to actively run
the business in order to exercise effective control. We
agree with the judge that any 50-percent shareholder,
including an ESOP trust, would as a practical matter
exercise effective control over every detail of corporate
policy. In sum, although George presented his proposal
within the employee-employer relationship, the pro-
posal was designed to change that relationship.Although the cases cited4by the judge are factuallydistinguishable because they did not involve improved
benefits for employees, we find that the underlying ra-
tionale of those cases supports our decision in this
case. The test of whether an employee's activity is
protected within the mutual aid or protection provision
is not whether it relates to employees' interests gen-
erally but whether it relates to ``the interests of em-
ployees qua employees.'' G & W Electric SpecialityCo., 154 NLRB 1136, 1137 (1965). Contrary to ourdissenting colleague, we do not view the envisioned
benefits for current employees as bringing the proposal
within the mutual aid or protection provision of Sec-
tion 7 of the Act. We agree with the judge that the
proposal does not advance employees' interests as em-
ployees but rather advances employees' interests as en-
trepreneurs, owners, and managers.5Accordingly, weaffirm the judge's decision. 183HARRAH'S LAKE TAHOE RESORT1All dates refer to the 1990, if not shown otherwise.2Respondent's direct inflow of goods and services in the 12-monthperiod prior to issuance of the complaint exceeds a de minimis
amount and is sufficient to establish that it is engaged in commercewithin the meaning of Sec. 2(6) and (7) of the Act. Respondent'sgross revenues for the same period exceed the amount established
by the Board for exercising its statutory jurisdiction. Accordingly, I
find that it would effectuate the policies of the Act for the Board
to resolve this dispute.3The rest lounge consists of two rooms. One room has a televisionset and seating areas for employee use; the other is designed as a
reading room.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Harrah's Lake Tahoe Resort Casino, Stateline, Nevada,
its officers, agents, successors, and assigns, shall take
the action set forth in the Order as modified.Add the following as paragraph 2(c).
``(c) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.''Elaine D. Climpson, Esq., for the General Counsel.John D. Feldman III, Esq. (Proskauer, Rose, Goetz &Mendelsohn), of San Francisco, California, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEWILLIAML. SCHMIDT, Administrative Law Judge. Larry T.George, an Individual, filed an unfair labor practice charge
against Harrah's Lake Tahoe Resort Casino (Respondent or
Company) on June 7, 1990.1On July 31, the Regional Director for Region 32 of Na-tional Labor Relations Board (NLRB or Board) issued a
complaint alleging Respondent had engaged in unfair labor
practices within the meaning of Section 8(a)(1) of the Na-
tional Labor Relations Act (Act). A notice of hearing before
an administrative law judge (ALJ) is incorporated in the
complaint.The complaint alleges that Respondent's supervisors inter-fered with employees' right to organize and to distribute lit-
erature, and discharged George for a period of approximately
2 weeks because he engaged in activities protected by Sec-
tion 7 of the Act.Respondent denied that it engaged in the unfair labor prac-tices alleged and asserted affirmatively that the complaint
failed to state a claim upon which relief could be granted.I heard this matter on November 15, 1990, at South LakeTahoe, California. Having now carefully considered the
record, the credibility of the witnesses, and the posthearing
briefs of the General Counsel and the Respondent, I have
concluded that Respondent, with one exception, did not vio-
late the Act as alleged on the basis of the followingFINDINGSOF
FACTI. THEALLEGEDUNFAIRLABORPRACTICES
A. The Facts1. BackgroundRespondent, a Nevada corporation, is one of the leadinghotel, restaurant, and casino facilities along the south shore
of Lake Tahoe at Stateline, Nevada.2This and other similarproperties in New Jersey and Nevada are owned by thePromus Companies (Promus). Only the Stateline facility is
involved in this proceeding.During its seasonal peak, Respondent employs approxi-mately 3300 individuals at the Stateline facility; about 300
of these employees work in the casino's pit department.
George has been employed as a dealer in Respondent's pit
department for approximately 6 years; he is remarkably loyal
and dedicated to the Respondent and is regarded by his su-
pervisors as an excellent employee.During the relevant period, George dealt at a baccarattable on the swing shift, from 6 or 7 p.m. until 2 or 3 a.m.
Pit department employees are provided a 20-minute rest
break at the end of each hour of work. Employees are ex-
pected to spend this break period in an employee cafeteria
or a rest lounge on the bottom floor of the casino.3Under long-established rules, employees are prohibitedfrom soliciting ``in public areas'' at any time and from dis-
tributing literature ``in working areas.'' Additionally, em-
ployees may not solicit or distribute literature during ``work-
ing time'' which is defined to exclude break periods, meal
times, or other periods during the workday when employees
are ``properly not engaged in performing their duties.'' Gen-
erally, employees are authorized to be on the premises for
1 hour before and after their scheduled shifts; at other times
employees are treated as customers of the facility.Respondent provides its employees standard fringe benefitsincluding a savings and retirement plan. This plan has two
elements, a qualified 401(k) arrangement and an employee
stock ownership plan (ESOP). One percent of the Promus
stockÐwhich is traded publiclyÐis dedicated to the ESOP
and each employee receives at least one share of Promus
stock under this plan after a specified tenure.Apparently after considerable study, George circulated acomplicated proposal in January 1987 to revise the existing
ESOP plan. Essentially, his proposal called for employeesÐ
acting through the ESOP trustÐto acquire ownership of 100
percent of the Promus stock. Under the proposal, the ESOP
trust would leverage the Promus future income to acquire the
necessary capital to buy out other stockholders. George fore-
saw a variety of tax and other similar advantages which
would cause this proposal to be financially beneficial to all
concerned. However, he failed to interest any high-level
management official in his proposal and it essentially lan-
guished as his dream for the next 3 years.2. Rebirth of the ESOP proposalSometime in March, Respondent's employees were noti-fied that an opportunity would be provided for them to speak
individually with Respondent's president and chief executive
officer, Phil Satre, via a special 800 telephone number on
March 22 about their work concerns. George saw this as an
opportunity for employees to lobby Satre on behalf of his
ESOP concept with the hope that Satre, in turn, would 1George's discharge was later converted to a suspension.2I agree with my colleagues' adoption of the judge's finding thatthe Respondent violated Sec. 8(a)(1) of the Act by requiring George
after his reinstatement to submit any future leaflets to the Respond-
ent for approval before distribution.3In Retail Clerks, the Board found that the respondent employer-union did not violate Sec. 8(a)(1) by discharging certain employees
who had engaged in internal union electioneering activities in an ef-fort to effect a change in the union's top management. The Board
emphasized that the employees were not engaged in organizing ac-
tivities to seek a separate representative, and that they were not seek-
ing to redress grievances within the frame work of the employer-em-
ployee relationship.MEMBERDEVANEY, dissenting.The complaint in this case alleges, in substance, thatthe Respondent violated Section 8(a)(1) of the Act by
interfering with employees' rights to distribute lit-
erature and by discharging employee George for dis-
tributing leaflets to gain employee support for his Em-
ployee Stock Option Plan (ESOP) proposal.1The judgefound that George's activities on behalf of his ESOP
proposal were not protected by the mutual aid or pro-
tection clause of Section 7 of the Act because the
``strategic overall objective'' of the proposal was to
transfer ownership and control of the Respondent to
the employees, and any benefits that would flow to
employees presupposed corporate ownership. Finding
that the Respondent was therefore ``at liberty to bar
George's ESOP distributions altogether,'' the judge
concluded that the Respondent did not violate the Act
as alleged.2Contrary to my colleagues, I would reversethe judge and find that George's distribution and solic-
itation activities on behalf of the ESOP proposal were
protected under the Act.The Respondent's savings and retirement plan for itsemployees consists of a qualified 401(k) plan and an
ESOP. Under the existing ESOP, qualified employees
receive on an annual basis one share of stock in the
Respondent's parent company, Promus Corporation.
The Promus stock is publicly traded and 1 percent of
the stock is dedicated to the Respondent's ESOP. The
Respondent's 401(k) plan allows employees to make
their fund contributions from several sources, including
Promus stock.George proposed that the ESOP borrow $335 mil-lion to purchase 50 percent of the outstanding Promus
stock and assume $450 million of Promus' corporate
debt. The debt would be serviced by operating income.
George prepared a written proposal, directed to the
chairman of the Promus Corporation, which he also
distributed to the Respondent's employees. After re-
ceiving complaints from employees that the proposal
was too technical, George prepared a leaflet entitled
``Money for Nothin''' for distribution to the employ-
ees.In finding that George's activities on behalf of hisESOP proposal were not protected, the judge relied on
the administrative law judge's decision in Nephi Rub-ber Products Corp., 303 NLRB 151, 158±159 (1991),and cases cited therein. In Nephi, the employer closedits plant and filed for bankruptcy. Subsequently, the
union representing the affected employees initiated the
formation of an ESOP group to pursue the possibility
of reopening the plant. To this end, the ESOP group,which consisted of former plant management, bar-gaining unit members, and city government officials,
raised money and sought loans and grants in order to
purchase the plan. The Board in Nephi adopted thejudge's finding that employee participants in the ESOP
who competed against the respondent as purchasers
were not engaged in protected activity because they
were acting to improve their lot as entrepreneurs and
were trying to substitute themselves as management. In
so finding, the judge in Nephi cited, inter alia, RetailClerks Local 770, 208 NLRB 356, 357 (1974), for thepropsition that employee activity designed solely to in-
fluence or produce changes in the management hier-
archy is protected by Section 7 of the Act.3In my view, the following facts demonstrate thatGeorge's activities on behalf of his ESOP proposal
bear an immediate relationship to employees' interests
as employees, and are therefore protected by Section
7 of the Act under Eastex, Inc. v. NLRB, 437 U.S. 556(1978). First, it is clear that in the instant case, unlike
the activity in Nephi and Retail Clerks, above,George's ESOP proposal was not designed solely toproduce changes in management. At the time George
presented his proposal, the Respondent's employees
were able to own Promus stock through the existing
ESOP and the 401(k) plan, which had been granted
and maintained by the Respondent as economic bene-
fits and were clearly terms and conditions of employ-
ment. Further, it is evident from the language of the
leaflets that the primary objective behind the ESOP
proposal was to increase employee compensation by
enhancing the existing benefit programs.The ``Money For Nothin'' leaflet that George pre-pared for the employees stated in pertinent part:Our ESOP Trust borrows money from a commer-cial bank to buy 50% of Promus stock for the em-
ployees.Since the employees then own 50% of the stock,we get 50% of the operating income (``profits'').For the following 10 to 15 years, we use ourshare of the profits to pay off the bank loan.At the end of 10 years, each employee owns stockwhich could be worth as much as 3 times his an-
nual earnings (salary plus tips). If we leave soon-
er, we get less. If we stay longer, we get more.The remainder of the leaflet explained why ``the stockcosts us nothin'!'' and suggests that the employees can 4This critical relationship between the employees' activities andthe improvement of terms or conditions of employment was also ab-
sent in the additional cases relied on by the judge in the instant case
to find George's activities unprotected. In Good Samaritan Hospital,265 NLRB 618 (1982), and Lutheran Social Service of Minnesota,250 NLRB 35 (1980), the Board found unprotected employee com-
plaints about the competency of management that concerned the
quality of care offered by the program, and were therefore efforts
to affect the ultimate direction and philosophy of the respondents.
Similarly, in N.Y. Chinatown Senior Citizens Coalition Center, 239NLRB 614 (1978), the Board found unprotected employee com-
plaints that focused on the effect of the perceived mismanagement
on the community, rather than on the working conditions of employ-
ees.5I find it unnecessary to pass on the allegation, not discussed bythe judge, that the Respondent violated Sec. 8(a)(1) by telling
George that he could not distribute the leaflet when he was not
scheduled to work.promise to the Respondent, in return ``one of the mostdynamic and profitable service companies in Amer-
ica.'' Significantly, this leaflet does not even refer to
an increased managerial role by the employees who
become part owners of the Respondent, but focuses on
the extent of the profits that would accrue to the em-
ployees if they were to own 50 percent of the stock
and, indeed, the leaflet is bordered by dollar signs.
George's written proposal outlines the benefits that
would flow to employees if the proposal were imple-
mented. Although the proposal mentions ``participatory
management'' in terms of enhanced ``morale, produc-
tivity, and profitability,'' its focus on the monetary
benefits that would result makes clear that the pro-posal, rather than being intended solely to produce
changes in management, was aimed at improving the
savings and retirement benefits offered to employees.
In this regard, the proposal lists as benefits the esti-
mated value of the ESOP account after 15 years, sec-
ondary income from benefits and profit sharing, in-
creased employee compensation as a percentage of
gross revenue, sellers of stock receiving market value
for their shares, and reinforced stock valuation. Finally,
the proposal refers to the ``windfall compensation''
that employees would receive. The focus of this lit-
erature makes it impossible to conclude that the ESOP
was designed solely to produce changes in manage-
ment. See Retail Clerks, above.This case is unlike the precedent relied on by thejudge for the further reason that George presented his
proposal to the Respondent within the framework of
the employer-employee relationship. In fact, George's
ESOP activities were prompted by the request of the
Respondent's president to employees to contact him
with their work-related concerns via a special toll free
number. George submitted his proposal at a time when
both the Respondent and its parent corporation were
promoting the ownership of stock by employees, and
the Respondent was considering an employee stock
purchase program. By contrast, the ESOP group in
Nephi was not limited to former employees. Theunique facts of that case are not subject to the interpre-tation that the ESOP was working in the context of an
employer-employee relationship to gain improved eco-
nomic benefits. Rather, the judge found that during the
relevant period, the sole purpose of the employee-
members was to use the ESOP to become owners of
the plant to the exclusion of the respondent.4For thesereasons, I find that the judge's reliance on Nephi in theinstant case is misplaced.Based on the above, I find that the focus ofGeorge's ESOP activities was on the improvement of
an existing benefit of employment, a matter of imme-
diate concern to employees. Therefore, George's ac-
tivities on behalf of the ESOP proposal were protected
by the mutual aid or protection clause of Section 7 of
the Act under Eastex, above. Having found thatGeorge engaged in protected concerted activities, I
would adopt the judge's alternative findings regarding
the violations alleged, as set forth in footnote 11 of his
decision. Accordingly, I would find that the Respond-
ent violated Section 8(a)(1) of the Act by discharging
George for his activities concerning the ESOP proposal
and by otherwise interfering with his right to engage
in protected activities.5 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Because George began soliciting on March 21 within an hour ofhis swing shift starting time, which would have been after regular
business hours for most of Respondent's executive offices, Katz,
who telephoned several offices, had some difficulty locating an exec-
utive on the premises. When Katz reached Thistle and initially ex-
plained the reason for seeking an audience, George says he over-
heard Thistle tell Katz ``they have the right to organize.''5The toke room is a location in the facility set aside for the exclu-sive use of the dealers to count their pooled tips for distribution
evenly among all dealers. This process all takes place on
nonworktime. Unlike the employee cafeteria and the rest lounge,
managers and supervisors are almost never in the toke room.6Generally speaking, a service mark is defined as a trademark re-lated to services rather than products. 74 Am.Jur.2d, Trademarks,§3. Respondent used the Money For Nothin' customer promotion

again shortly before the hearing. The nature of the program is not
described in the record.present the proposal to the Promus board of directors.George began discussing this idea with other employees on
approximately March 16.Some employees told George they would be willing totake a more active role if he prepared a petition to sign. Ac-
cordingly, George drafted a three-page outline of a modified
ESOP proposal and a cover letter addressed to Michael Rose,
chairman of the Promus board of directors, from an ad hoc
organization he called the ``Employee Shareholders Associa-
tion.''Under George's modified proposal, the ESOP trust wouldborrow $335 million to purchase 50 percent of the out-
standing Promus stock (12,750,000 shares) at $25.25 per
share. In addition, Promus would shift 50 percent ($450 mil-
lion) of the current corporate debt to the ESOP trust as a
form of equity allocation leaving the trust with a total debt
of $785 million which was to be guaranteed by the future
operating income of Promus. By this transaction, George be-
lieved, both the principal and interest on the total trust debt
would become tax deductible and would result in an annual
$31 million tax savings to Promus. This and other benefits
flowing from the ESOP ownership would, in his view, be
sufficient to implement the proposal ``at no cost to either the
shareholders or the employees.''On the evening of March 21, George began circulating 30copies of his ESOP proposal and its cover letter in the em-
ployee cafeteria seeking signatures. Andy LaChapelle, Re-
spondent's observation manager, was among the first to be
provided with a copy of George's written ESOP proposal.
When LaChapelle saw what was involved, he asked George
to ``wait a minute,'' left the cafeteria, and returned in about
5 minutes with Ira Katz, Respondent's employee relations
manager.Katz asked George to stop distributing his proposal tempo-rarily because it had not been cleared by Janet Beronio, Re-
spondent's human resources director. When George protested
on the ground that it would cause him to loose momentum,
Katz grew more insistent that George discontinue his activ-
ity. Finally, George asked to speak with someone with au-
thority to approve his activity in Beronio's absence and Katz
agreed to this suggestion.Shortly thereafter Katz located William Thistle, an attor-ney in Respondent's legal department, who agreed to speak
with Katz and George in his office.4Following a few innoc-uous questions, Thistle told George that he must follow two
ground rules: (1) distribution and solicitation must be limited
to break areas and breaktimes; and (2) nothing could be said
to imply that upper management endorsed his ESOP pro-
posal. Katz chimed in saying, ``you have the right to solicit,
but the company has the right to say how.'' Thistle nodded
affirmatively and further discussion followed which is not
pertinent here. As George and Katz departed, Katz patted
George on the back and said, ``except for those two ground
rules, you're free to fly.''After the exchange with Thistle, George continued to so-licit signatures on his breaktimes in the employee cafeteria,
the rest lounge, and the toke room with some degree of suc-
cess.5However, two or three employees complained that theproposal was too technical. George discussed revising his
written proposal with another employee and during their con-
versation the idea emerged to call the ESOP proposal
``Money For Nothin','' a title used and service marked by
Respondent a couple of years earlier for a customer pro-
motion program.6Word of George's plan obviously spread quickly to topmanagement. Lou Phillips, Respondent's senior vice presi-
dent and general manager, approached George's baccarat
table that evening and said with a slight smile: ``Larry, what
are you trying to do, are you trying to destroy my com-
pany.'' George told Phillips that he was only trying ``to give
you one of the most dynamic and profitable service compa-
nies in America.'' A brief exchange continued about
George's earlier efforts and concluded with George asking
Phillips to ``wish us good luck with this.'' Phillips replied,
``Larry, I wish you very good luck with this.'' In a teasing
fashion George asked if he could quote Phillips and Phillips
said no.3. March 22: The Money For Nothin' flyerThe following morning, George set about revising andsimplifying his written proposal which was to bear the
Money For Nothin' title. His revision briefly summarized his
ESOP proposal and asked employees to sign the Rose letter
``when it comes [y]our way.''George then took the text to a local print shop to arrangefor the printing of 3000 copies. Because of his limited per-
sonal budget, George condensed the text so that two copies
could be printed on a standard 8-1/2 by-11 inch paper stock
and then cut, thereby doubling the output without materially
increasing the cost of printing.George selected a cream colored paper and green ink forthe job in an effortÐhe claimsÐto match the colors on a
$10 or $20 bill. When the printer declined to schedule the
job for completion that afternoon as George desired, he went
to an adjacent shop which agreed to his time schedule and
specifications. To meet those specifications immediately, the
second shop had to borrow the cream colored paper stock
from the other shop.On the evening of March 22 George distributed stacks ofhis Money For Nothin' flyer at locations in the front and rear
of the employee cafeteria and rest lounge where Respondent
normally stacks its publications for distribution to employees.
In addition he personally distributed individual flyers to em-
ployees present in those areas. During break periods, George
replenished the stacks and again distributed the flyers to em-ployees in those areas at the time. 185HARRAH'S LAKE TAHOE RESORT7Although Beronio's recollection concerning the source of this in-formation was uncertain, she thought she had received this informa-
tion from a security agent. No evidence shows that security agents
had been alerted to George's activities. George was told during his
discharge conference that Gary Gerous passed around a newsletter
stuffed with the flyer at a management conference on March 23 at-
tended by Phillips and Beronio which served to give everyone
present the impression that George was attempting to imply manage-
ment approval of his proposal. Considering the sophisticated nature
of the implied message, I find it highly unlikely that a security
agentÐwithout prior instructionÐwould recognize such implications
merely from finding flyer-stuffed newsletters.8Sec. 21 of Respondent's Policy/Procedure Guide concerning pro-hibited conduct, in part, provides: ``Distribution of literature of any
type or description by employees in working areas is prohibited.''
See G.C. Exh. 5. The same language is used in another
Policy/Procedure Guide related to solicitation and distribution of lit-
erature. See G.C. Exh. 6.That same day, the Company distributed copies of a week-ly in-house employee newsletter called Happenings. Thatpublication was printed in black ink on green 8-1/2-by-11
inch paper stock, folded in half, so as to make a small four-
page publication from a single sheet. Admittedly, George
placed his flyers near stacks of the current Happenings issue.No management official interfered with George's distribu-tion that evening. However, Herb McElvy, George's imme-
diate supervisor, told George that he had observed someone
putting copies of the flyer inside the newsletter and asked
George how he had obtained approval of his flyer for the
newsletter. George denied that he had taken such action and
told McElvy forthrightly that he had not obtained such ap-
proval. The matter passed without further comment.4. March 23: The decision to discharge GeorgeJanet Beronio claims that several company newsletterswere found in the cafeteria on March 23 with Money For
Nothin' flyers inside.7Beronio felt that the appearance of theflyer involved too many coincidences to ignore. Specifically,
she noted that the flyerÐin the green and buff colors re-
cently adopted by Promus for its publications, titled with
words from a company promotion and correctly sized for in-
sertion in the company newsletterÐappeared at the casino
with the distribution of the then current newsletter. These cir-
cumstances, she believed, inherently implied management ap-
proval of the Money For Nothin' flyer contents whereas the
three-page proposal, standing alone, did not.After consulting with Phillips, Beronio passed a directiveto William Ambrosio, the swing-shift casino manager, to de-
termine whether George had produced the flyer and, if so,
to discharge him. Phillips and Beronio decided to discharge
George because he had been specifically counseled by This-
tle and Katz against representing the ESOP proposal as com-
pany endorsed. Among other considerations, Beronio said
that the price of the publicly traded Promus stock could be
sensitive to a company-endorsed ESOP ownership proposal.
Beronio says that the instruction passed to Ambrosio left him
with no discretion to do anything other than discharge
George if he determined that George produced the flyer.5. George's dischargeGeorge went to work early on March 23 in order to re-plenish the supply of flyers in the cafeteria and rest lounge.
When he signed in for duty, he found a note requesting that
he see Ambrosio immediately. George promptly went to
Ambrosio's office. Pit administrator Larry Alsop was present
and remained throughout the exchange between George and
Ambrosio.After ascertaining that George was responsible for theMoney For Nothin' flyer, Ambrosio said that was ``too bad''
because it gave everyone the impression that it was manage-
ment endorsed. Reinforcing this assertion, Ambrosio alluded
to the color of the print and paper stock, and demonstrated
the flyer's size compatibility with the current Happeningsissue by inserting a flyer inside.George emphatically denied any intention to imply man-agement endorsement. He demonstrated the basis for his
color selections with a bill from his wallet. George also spe-
cifically denied that he had placed his flyer in the current
Happenings issue and invited Ambrosio to tour the cafeteriaand lounge areas to observe the distribution made only min-
utes earlier. Ambrosio declined.Ambrosio then asserted that regardless of George's intentconcerning management endorsement, company rules were
violated by flyer's distribution in a work area, namely, the
cafeteria. Ambrosio handed a copy of the no-distribution rule
to George for his review and asserted that the cafeteria was
a work area because employees of Respondent were em-
ployed there as cleaners, servers, and cashiers.8George ar-gued that such a construction of the company rule on em-
ployee distribution effectively precluded him from any dis-
tribution on the premises.When pressed by George to identify his accuser, Ambrosiotold George about the management meeting that day and of
Beronio's concern over the implications of the Money For
Nothin' flyer's appearance at the casino in conjunction with
the distribution of the Happenings newsletter. George againemphatically denied that the thought of distributing the flyer
in that fashion had ever crossed his mind. Instead, George
admitted, the only thing that was ever of any concern was
the Money For Nothin' title because of some company inter-
est in the phrase but he felt it was necessary to ``push it to
the limit'' because he believed that he was ``playing with a
deck stacked against [him].''Ambrosio shook his head and said ``Larry, I'm sorry, youjust hung yourself.'' Rejecting George's appeal that he report
back to Beronio and give her an opportunity to reconsider,
Ambrosio signed what amounted to a termination notice and
handed it to George to enter his written comments.The portion of the termination notice (G.C. Exh. 3) pre-pared by Ambrosio reads:Larry is being terminated for violating the distributionof literature by an employee in a work area (cafeteria)
on the night of 3/22/90.6. George's reinstatementSometime following his discharge, George spoke withPhillips by telephone. George asked if Phillips was aware
that he had not inserted his flyers in the newsletter. Phillips
said that he was not and advised George that he would look
into the matter. 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9In Eastex, the Court affirmed enforcement of a Board decisionfinding the employer unlawfully banned the distribution of flyers
promoting employee action in opposition to a state right-to-work
amendment and a Presidential veto of a Federal minimum wage bill.The employer argued that the flyer was political in nature and not
protected by the ``mutual aid and protection'' clause.That evening George received a telephone call fromAmbrosio who advised George that his discharge had been
downgraded to a suspension and that he was to report for
work on April 4. Ambrosio explained this action had been
taken because doubt existed about his ``intent'' and advised
``you've had your one warning.''Before returning to duty, George met with Ambrosio,Thistle, and Ron Beronio in Thistle's office. George was
asked about his future intentions with respect to promoting
his ESOP proposal. George told these officials: ``At this
point ... my intention is to only promote this on a national

level for employees of all corporations. In other words,
Promus Company is off the hook.''Thistle asked if George clearly understood what was awork area and what was a break area. George replied that
he understood that the cafeteria was a break area if manage-
ment liked what he was doing and a work area if they did
not. Beronio interposed a strong exception to George's char-
acterization and addressed the subject in detail. At some
point in this discourse George was asked if he ``would at
least have the courtesy to have these things reviewed in the
future with somebody in management.'' George agreed that
he would. At the conclusion of this meeting Ambrosio pre-
pared a handwritten memorandum for George's personnel
file. Ambrosio stated in pertinent part:Larry now fully understands the cause of this sus-pension was based on his violation of the soliciting pol-
icy of this company. He also now fully understands
what constitutes a ``working area'' and ``break time.''
In the future he will give us the courtesy of having the
Legal Department review and approve all written mate-rial that he wishes to distribute during his ``break
time'' in a ``non-working area.'' Any action on his part
that violates this agreement will result in his termi-
nation. [Emphasis added.]Since returning to work, George has not distributed anyliterature related to his ESOP proposal for fear of being dis-
charged again. However, Janet Beronio said that George had
sought approval of other literature for distribution and had
been told that he could distribute whatever he wanted so long
as he does not represent it to be company endorsed and it
is not obscene. George said that shortly before the hearing,
Beronio had taken the position with him that the toke room
was a work area.B. Further Findings, Argument, and ConclusionsSection 7 of the Act provides that employees have theright ``to engage in ... concerted activities for the purpose

of collective bargaining or other mutual aid or protection.''
Section 8(a)(1) of the Act prohibits employers from inter-
fering with, restraining, or coercing employees for exercising
rights guaranteed in Section 7.The General Counsel argues that George's activities on be-half of the ESOP proposal are protected by Section 7. Ac-
cordingly, the General Counsel alleges that Respondent inter-
fered with George's protected activities: (1) on March 21 by
Katz' remark that the Company could tell George how to so-
licit and Thistle's advice that George could not solicit on
company property when not scheduled to work; (2) on March
23 by discharging George and advising him that the distribu-tion of literature in the employee cafeteria violated Respond-ent's prohibition against distributing literature in working
areas; and (3) on April 4 by Ambrosio's request for prior re-
view of all future distributions by George.Respondent argues either that the alleged unlawful conductdid not happen or, if it admittedly did happen, it was not un-
lawful. In particular Respondent argues at length that George
was discharged because he misrepresented his ESOP pro-
posal to be endorsed by management.George's account of what transpired is largelyuncontradicted and is credited. Nevertheless, I have con-
cluded that George's activities on behalf of his ESOP pro-
posal are not protected by Section 7.Section 7 protections are not boundless. In Eastex, Inc. v.NLRB, 437 U.S. 556 (1978), the Supreme Court defined thescope of the ``mutual aid and protection'' clause in Section
7Ðinvolved hereÐas limited to those matters involving
``employees' interests as employees.''9The Court felt noneed to further delineate the boundaries of the clause because
``[t]hat task is for the Board to perform in the first instance
as it considers the wide variety of cases that come before
it.''The strategic overall objective of George's ESOP proposalis to transfer ownership and control of Respondent's enter-
prise, committing huge sums of corporate capital in the proc-
ess. Although a variety of benefits to employees could result
from this transformation, such benefits presuppose corporate
ownership by the employees. The essential thrust of George's
proposal is to cast employees in the role of buyers of cor-
porate equity.The Board has held that decisions such as selling an em-ploying enterprise involve matters ``at the core of entrepre-
neurial control.'' General Motors Corp., 191 NLRB 951(1971). Having so concluded, the Board held that an em-
ployer has no duty to bargain under the Act with the em-
ployee representative concerning the decision to sell the em-
ploying enterprise.Because the heart and soul of George's ESOP proposal in-volves a matter intimately connected with the entrepreneurial
control of Respondent, General Counsel has failed to estab-
lish the essential ``direct relationship between the alleged
[unlawful conduct] and [the Board's] traditional and primary
functions of fostering collective bargaining, protecting em-
ployee rights to act concertedly, and conducting [representa-
tion] elections.'' Jubilee Mfg., 202 NLRB 272 (1973). As theGeneral Motors case concludes essentially that the buyingand selling of an employing enterprise lies at the core of en-
trepreneurial activity, establishing protection under the Act
for employees to engage in such activity is impossible to rec-
oncile with the Board's ``traditional and primary functions.''This conclusion accords with the decision by Administra-tive Law Judge Jay R. Pollack in Nephi Rubber ProductsCorp., 303 NLRB 151 (1991). There Judge Pollack held thatcertain employee members of an ESOP trust who competed
actively against another buyer for the purchase of the facility
where they formerly worked were not engaged in concerted 187HARRAH'S LAKE TAHOE RESORT10Progeny cases cited by Judge Pollack were: Good SamaritanHospital, 265 NLRB 618 (1982) (holding employee complaintsabout the ultimate direction, philosophy and managerial policies of
a hospital's developmental learning program not protected); LutheranSocial Service of Minnesota, 250 NLRB 35 (1980) (holding em-ployee complaints that incompetent management affected the quality
of client care not protected); and N.Y. Chinatown Senior CitizensCoalition, 239 NLRB 614 (1978) (holding ``aggravated bickering''directed at a new executive by employees for the purpose of effect-
ing a change in top management not protected).11If George's ESOP activities were protected, I would still dis-agree that Katz' remarkÐ``you have the right to solicit, but the
company has the right to say how''Ðto George on March 21 vio-
lated the Act as General Counsel argues. Considering the two lawful
ground rules Thistle explained during that meeting and Katz' ref-
erence to the ground rules at the conclusion of the meetingÐ``except
for those two ground rules, you're free to fly''ÐKatz' remark wassuperfluous in the overall context of that meeting. Otherwise, I
would find a violation in all other instances dismissed here. Re-
spondent's assertion that George was discharged for implying that
Respondent endorsed the March 22 distribution lacks merit. Regard-
less of the reason underlying Phillips and Beronio's decision to dis-
charge, Ambrosio actually discharged George for distributing his
March 22 literature in the employee cafeteria which is clearly a non-
work area by standards applied in these cases.activity within the meaning of Section 7 because ``they werenot acting to improve their lot as employees but rather as en-
trepreneurs.''Consequently, Judge Pollack dismissed the 8(a)(1) allega-tion against the successful buyer based on its failure to hire
some ESOP officials prominent in the purchase competition
when the facility resumed operation. To support his conclu-
sion, Judge Pollack relied on Retail Clerks Local 770, 208NLRB 356 (1974), and its progeny, holding that employee
activity designed solely to influence or produce changes in
the management hierarchy is not protected by Section 7.10The increased pay, job stability, and pension funding envi-sioned here under the expanded ESOP, and cited by the Gen-
eral Counsel as supporting the protected nature of George's
activity, are all incidental benefits flowing from a basic alter-
ation of corporate ownership and control sought by George.
As presently constituted, the ESOP trust obviously does not
set corporate policy and could not except in the extremely
unlikely event that the present owners become almost evenly
split about some issue. In contrast, any 50-percent share-
holder, including the ESOP trust, would control as a practical
matter every detail of corporate policy. For this reason,
George's ESOP distributions involve matters outside the
sphere of employee interests ``as employees.''Although George's ESOP activities were in no way unlaw-ful and may well embody a business philosophy which could
lead to increased productivity and other desirable social con-
sequences, I find, nevertheless, that such activities are not
protected by the ``mutual aid and protection'' clause of Sec-
tion 7. General Counsel's reliance on El San Juan Hotel, 289NLRB 1453 (1988); Mitchell Manuals, 280 NLRB 230(1986); and Veeder-Root Co., 237 NLRB 1175 (1978), ismisplaced. To the extent that the literature distributed in
those cases address questions of ownership and management,
those matters are raised only because of their impact on em-
ployee working conditions; in none of those cases did em-
ployees seek a role other than as employees. By contrast,
George's ESOP proposal and his distributions are his blue-
print for recasting employees collectively as the controlling
corporate stockholders of the whole Promus enterprise.Accordingly, I find that Respondent was actually at libertyto bar George's ESOP distributions altogether and, hence, it
did not violate Section 8(a)(1) by the conduct of Katz and
Thistle on March 21, or by discharging George on March 23
for distributing his ESOP literature in the employee cafeteria
on March 22.11Respondent's action in reinstating George on April 4 wasunquestionably a humane gesture. However, the terms of his
reinstatement as expressed in Ambrosio's memorandum to
George's personnel file and George's account of the pre-
employment conversation do transgress George's Section 7
rights. The personnel file memoÐshown to GeorgeÐin par-
ticular shows on its face that George must accord manage-
ment the courtesy of reviewing all of the literature he desires
to distribute at Respondent's facility or risk being discharged
again. As that memo extends the prior review requirement to
matters which could fall within the protection of Section 7,
it is unlawfully broad. See Brunswick Corp., 282 NLRB 794(1987), and the relevant cases cited therein. Accordingly, I
find that this action violates Section 8(a)(1) as alleged.II. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent set forth above, occurringin connection with Respondent's business operations, have a
close, intimate, and substantial relationship to trade, traffic,
and commerce among the several States and tend to lead to
labor disputes, burdening and obstructing commerce, and the
free flow of commerce.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. By requiring Larry George to submit for prior manage-ment review all literature he desires to distribute among em-
ployees on nonworktime in nonwork locations at its facility,
Respondent engaged in an unfair labor practice within the
meaning of Section 8(a)(1) of the Act.3. Respondent did not engage in other unfair labor prac-tices alleged in the complaint of the General Counsel in Case
32±CA±11182.4. The unfair labor practice specified above affects com-merce within the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in a certainunfair labor practices, the recommended Order requires Re-
spondent to cease and desist therefrom and to take the fol-
lowing affirmative action designed to effectuate the policies
of the Act.As the instruction to George concerning prior review ofliterature is memorialized in his personnel file, I deem it ap-
propriate to require that this directive be expunged from hisfile in accord with the procedures in Sterling Sugars, 261NLRB 472 (1982). Finally, Respondent must post the at-
tached notice to inform employees of their rights and the out-
come of this matter. 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.13If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended 12ORDERThe Respondent, Harrah's Lake Tahoe Resort Casino,Statline, Nevada, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Requiring its employees to submit any literature pro-tected by Section 7 of the Act for review by management
prior to distributing it at Respondent's facility in accord with
its employee distribution rules.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Remove from its files any reference to the unlawful re-quirement that Larry George submit all literature he intends
to distribute at Respondent's facility for prior management
review and notify him in writing that this has been done and
that he will not be subject to termination for failing to do
so.(b) Post at its facility in Stateline, Nevada, copies of theattached notice marked ``Appendix.''13Copies of the notice,on forms provided by the Regional Director for Region 32,after being signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
require our employees to submit any lit-erature concerning matters covered by Section 7 of the Act
for review by management prior to distributing it at our facil-
ity in accord with our written employee distribution rules.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
remove from our files any reference to the re-quirement that Larry George submit all literature he intends
to distribute at our facility for prior management review, and
notify him in writing that this has been done and that he will
not be subject to termination for failing to do so.HARRAH'SLAKETAHOERESORTCASINO